IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40036
                          Summary Calendar



     HAROLD BUDDY REESE

                                            Plaintiff-Appellant,

          versus


     HERRERA, DR.; WOODCROFT, MR.;
     CONNORS, Captain; MORRIS, Major,

                                            Defendants-Appellees.




           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-00-CV-223

                          August 14, 2001

Before GARWOOD, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

     Harold Buddy Reese, Texas state prisoner #523110, appeals from

the magistrate judge’s dismissal of his civil rights complaint

filed pursuant to 42 U.S.C. § 1983 as frivolous and for failure to

state a claim.     See 28 U.S.C. § 1915A(b)(1).        A sua sponte

dismissal for failure to state a claim is reviewed by this court



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
under a de novo standard of review.       Ruiz v. United States, 160
F.3d 273, 274-75 (5th Cir. 1998); Black v. Warren, 134 F.3d 732,

733-34 (5th Cir. 1998).

     Reese’s allegations, at best, amount to mere negligence and do

not constitute deliberate indifference to his serious medical

needs.   Accordingly, Reese has no viable section 1983 claim.    See

Gibbs v. Grimmette, 2001 WL 672741 (5th Cir. 2001); Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).      The judgment of the

district court therefore is

                              AFFIRMED.




                                  2